Exhibit 10.5

INTERCREDITOR AGREEMENT (SECURITIZATION)

THIS INTERCREDITOR AGREEMENT (SECURITIZATION), dated as of August 30, 2016 (this
“Agreement”), is executed and delivered by Citibank, N.A., a national banking
association, as administrative agent and as collateral agent under the Credit
Agreement referred to below (in such capacity together with its successors and
assigns, the “First Lien Agent”), Wilmington Savings Fund Society, FSB, as
collateral agent under the Notes Security Agreement referred to below (in such
capacity together with its successors and assigns, the “Second Lien Collateral
Agent”), the Third Lien Collateral Agent to the extent a party hereto (as
defined below and, together with the First Lien Agent and the Second Lien
Collateral Agent, the “Debt Agents”), Foresight Energy LLC, a Delaware limited
liability company, as borrower under the Credit Agreement referred to below and
as a grantor under the Notes Security Agreement referred to below (“Foresight”),
each of the entities from time to time listed on Schedule I hereto
(collectively, the “Originators” and each an “Originator”), Foresight
Receivables LLC, a Delaware limited liability company and a wholly owned
subsidiary of Foresight (the “SPV”), and PNC Bank, National Association, a
national banking association, as administrative agent under the Receivables
Financing Agreement referred to below (in such capacity, the “Receivables
Agent”).

BACKGROUND

A. Foresight is party to that certain Third Amended and Restated Credit
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”) by
and among Foresight, as borrower, each of the financial institutions from time
to time party thereto as lenders and as issuers of letters of credit
(collectively, the “Lenders”), the First Lien Agent (the Lenders and the First
Lien Agent and the successors or assigns of any of the foregoing, collectively,
the “First Lien Secured Parties”) and the other agents party thereto.

B. Foresight, Foresight Energy Finance Corporation (together with Foresight, the
“Issuers”) and certain subsidiaries of Foresight, including the Originators
(such subsidiaries, the “Guarantors” and, together with the Issuers, the “Notes
Parties”), are parties to (i) that certain Indenture, dated as of the date
hereof (the “Second Lien Notes Indenture”), with Wilmington Savings Fund
Society, FSB, as trustee, relating to the Issuers’ Senior Secured Second Lien
PIK Notes due 2021, (ii) that certain Indenture, dated as of the date hereof
(the “Exchangeable PIK Notes Indenture”), with Wilmington Trust, N.A., as
trustee, relating to the Issuers’ Senior Secured Second Lien Exchangeable PIK
Notes due 2017 and (iii) that certain Pledge and Security Agreement, dated as of
the date hereof (the “Notes Security Agreement”), with the Second Lien
Collateral Agent, pursuant to which the Issuers and the Guarantors have granted
liens to secure the “Obligations” under, and as defined in, the Second Lien
Notes Indenture, the “Obligations” under, and as defined in, the Exchangeable
PIK Notes Indenture and the “Additional Second Lien Obligations” as defined in
the Notes Security Agreement.

C. Pursuant to the Credit Agreement, the Loan Parties (as defined in the Credit
Agreement) are required to grant liens to secure the Obligations (as defined in
the Credit Agreement) pursuant to the Loan Documents (as defined in the Credit
Agreement).



--------------------------------------------------------------------------------

D. Each of the Originators and the SPV are parties to that certain Purchase and
Sale Agreement, dated as of January 13, 2015 (as amended, restated, supplemented
or otherwise modified and in effect from time to time, the “Purchase and Sale
Agreement”), pursuant to which each of the Originators sells to the SPV, among
other things, Receivables that each such Originator owns and from time to time
will own.

E. The First Lien Agent released the liens granted in favor of the First Lien
Secured Parties on the Securitization Assets (as defined below) of each of the
Originators pursuant to the UCC-3 Amendments filed on January 13, 2015.

F. The SPV, Foresight, as initial servicer, the financial institutions from time
to time party thereto (collectively, the “Receivables Lenders”) and the
Receivables Agent are party to that certain First Amended and Restated
Receivables Financing Agreement, dated as of the date hereof (as amended,
restated supplemented or otherwise modified and in effect from time to time, the
“Receivables Financing Agreement”; the transactions contemplated by the
Receivables Financing Agreement and the Purchase and Sale Agreement,
collectively, the “Receivables Facility”), pursuant to which the Receivables
Lenders will commit to make loans to the SPV thereunder, subject to the terms
and conditions thereof.

G. The execution and delivery of this Agreement is a condition precedent to the
effectiveness of the Receivables Financing Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Definitions. All terms used in Article 9 of the Uniform Commercial Code in
the State of New York (the “UCC”), and not specifically defined herein, are used
herein as defined in such Article 9. Furthermore, as used herein, the following
terms shall have the meanings specified below:

“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Obligations” has the meaning set forth in the Receivables Financing
Agreement.

“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.

“Collateral Trust Agreement” has the meaning specified in the Notes Security
Agreement.

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“Credit Agreement” has the meaning specified in the Background statements to
this Agreement.

 

2



--------------------------------------------------------------------------------

“Cut-Off Date” means November 30, 2014.

“Debt Agent Joinder Agreement” means a supplement to this Agreement in
substantially the form of Exhibit A hereof.

“Debt Agent” has the meaning specified in the introductory paragraph to this
Agreement.

“Debt Collateral” means, collectively, (i) the First Lien Debt Collateral,
(ii) the Second Lien Debt Collateral and (iii) the Third Lien Debt Collateral.

“Debt Collateral Documents” means, collectively, (i) the First Lien Collateral
Documents, (ii) the Second Lien Collateral Documents and (iii) the Third Lien
Collateral Documents.

“Debt Documents” means, collectively, (i) the First Lien Debt Documents,
(ii) the Second Lien Debt Documents and (iii) the Third Lien Debt Documents.

“Debt Parties” means, collectively, (i) the Loan Parties, (ii) the Notes Parties
and (iii) the Third Lien Debt Parties.

“Debt Secured Parties” means, collectively, (i) the First Lien Secured Parties,
(ii) the Second Lien Secured Parties and (iii) the Third Lien Secured Parties.

“Exchangeable PIK Notes Indenture” has the meaning specified in the Background
statements to this Agreement.

“Final Payout Date” means, with respect to the Receivables Financing Agreement,
the date when (a) the Aggregate Capital and Aggregate Interest owing under, and
each as defined in, the Receivables Financing Agreement have been paid in full,
(b) the LC Participation Amount under, and as defined in, the Receivables
Financing Agreement has been reduced to zero ($0) and no Letters of Credit
issued thereunder, and as defined therein, remain outstanding and undrawn,
(c) all of the Borrower Obligations under the Receivables Financing Agreement
shall have been paid in full, (d) all other amounts owing (but excluding any
contingent indemnification claims) to the Receivables Lenders, the Receivables
Agent and any of their related indemnified parties or affected persons under the
Receivables Financing Agreement and under the other Transaction Documents have
been paid in full and (e) all accrued Servicing Fees (as defined in the
Receivables Financing Agreement) have been paid in full.

“First Lien Agent” has the meaning specified in the introductory paragraph to
this Agreement and shall include any other Person that becomes a First Lien
Agent pursuant to a Debt Agent Joinder Agreement and, in each case, their
successors and assigns so long as such successors and assigns have executed and
delivered a Debt Agent Joinder Agreement.

“First Lien Debt Collateral” means all assets, property and interests in
property (other than Securitization Assets) now or hereafter acquired by any
Loan Party in or upon which a security interest, lien or mortgage is granted by
such Loan Party to the First Lien Agent, on behalf of the First Lien Secured
Parties, under any Collateral Document (as defined in the Credit Agreement)

 

3



--------------------------------------------------------------------------------

including proceeds thereof. For the avoidance of doubt, “First Lien Debt
Collateral” shall include Seller’s Retained Interest, any amounts payable to
Loan Parties by the SPV pursuant to the term of the Purchase and Sale Agreement
and any equity interests in the SPV pledged to benefit First Lien Secured
Parties, but shall not include any of the Securitization Assets.

“First Lien Debt Collateral Document” means each “Collateral Document” as
defined in the Credit Agreement and any other collateral agreement, security
agreement, deed of trust or other instrument or document executed and delivered
by Foresight Credit Party for purposes of providing collateral security for any
obligation under the Credit Agreement.

“First Lien Debt Documents” has the same meaning as the defined term “Loan
Documents” set forth in the Credit Agreement.

“First Lien Obligations” has the same meaning as the defined term “Obligations”
set forth in the Credit Agreement.

“First Lien Secured Parties” has the meaning specified in the Background
statements to this Agreement.

“Foresight” has the meaning specified in the introductory paragraph to this
Agreement.

“Foresight Credit Party” means Foresight, Foresight Energy Finance Corporation,
a Delaware corporation, MLP, in its capacity as guarantor under any of the Debt
Documents, each subsidiary of Foresight required to provide a guaranty under any
of the Debt Documents including the Originators, and any other direct or
indirect parent of Foresight party to any of the Debt Documents as a guarantor
from time to time.

“Guarantors” has the meaning specified in the Background statements to this
Agreement.

“Issuers” has the meaning specified in the Background statements to this
Agreement.

“Lenders” has the meaning specified in the Background statements to this
Agreement.

“Loan Party” has the meaning set forth in the Credit Agreement.

“Lock-Box” means each locked postal box with respect to which a Lock-Box Bank
who has executed a lock-box agreement pursuant to which it has been granted
exclusive access for the purpose of retrieving and processing payments made on
the Receivables and which is listed in the Receivables Financing Agreement (as
such schedule may be modified from time to time in connection with the addition
or removal of any Lock-Box in accordance with the terms hereof).

“Lock-Box Account” means each account listed in the Receivables Financing
Agreement (as such schedule may be modified from time to time in connection with
the closing or opening of any Lock-Box Account in accordance with the terms
hereof) (in each case, in the name of the SPV) and maintained at a bank or other
financial institution acting as a Lock-Box Bank pursuant to a lock-box agreement
for the purpose of receiving collections.

 

4



--------------------------------------------------------------------------------

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

“MLP” means Foresight Energy LP, a Delaware limited partnership and the owner of
100% of the equity interests of Foresight.

“Notes Parties” has the meaning specified in the Background statements to this
Agreement.

“Notes Security Agreement” has the meaning specified in the Background
statements to this Agreement.

“Obligations” means, collectively, (i) the First Lien Obligations, (ii) the
Second Lien Obligations and (iii) the Third Lien Obligations.

“Obligor” means, with respect to any Receivable, the person or entity obligated
to make payments pursuant to the Contract relating to such Receivable.

“Originator” has the meaning specified in the introductory paragraph to this
Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Purchase and Sale Agreement” has the meaning specified in the Background
statements to this Agreement.

“Purchase and Sale Termination Date” means the earlier to occur of (a) the date
the SPV exercises its option to terminate its agreement to purchase the
Receivables and Related Rights pursuant to the Purchase and Sale Agreement and
(b) the Final Payout Date.

“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator or the SPV (as assignee of any
Originator), whether constituting an account, as-extracted collateral, chattel
paper, payment intangible, instrument or general intangible, in each instance
arising in connection with the sale of goods that have been or are to be sold or
for services rendered or to be rendered, and includes, without limitation, the
obligation to pay any finance charges, fees and other charges with respect
thereto. Any such right to payment arising from any one transaction, including,
without limitation, any such right to payment represented by an individual
invoice or agreement, shall constitute a Receivable separate from a Receivable
consisting of any such right to payment arising from any other transaction.

“Receivables Agent” has the meaning specified in the introductory paragraph to
this Agreement.

“Receivables Facility” has the meaning specified in the Background statements to
this Agreement.

 

5



--------------------------------------------------------------------------------

“Receivables Financing Agreement” has the meaning specified in the Background
statements to this Agreement.

“Receivables Lenders” has the meaning specified in the Background statements to
this Agreement.

“Related Debt Secured Parties” means, with respect to (i) the First Lien Agent,
the other First Lien Secured Parties, (ii) the Second Lien Collateral Agent, the
other Second Lien Secured Parties and (iii) the Third Lien Collateral Agent, the
other Third Lien Secured Parties.

“Related Rights” means, with respect to any Receivable referred to in clause
(a) of the definition of “Securitization Assets”, the following,

(a) all of interest of the applicable Originator in any goods (including
returned goods), and documentation of title evidencing the shipment or storage
of any goods (including returned goods), the sale of which gave rise to such
Receivable;

(b) all instruments and chattel paper that may evidence such Receivable;

(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;

(d) solely to the extent applicable to such Receivable, all of the applicable
Originator’s rights, interests and claims under the related Contracts and all
guaranties, indemnities, insurance and other agreements (including the related
Contract) or arrangements of whatever character from time to time supporting or
securing payment of such Receivable or otherwise relating to such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise;

(e) all books and records of the applicable Originator to the extent related to
any of the foregoing Related Rights (and not related to any Debt Collateral),
and all rights, remedies, powers, privileges, title and interest (but not
obligations) in and to each Lock-Box and all Lock-Box Accounts, and any related
investment property acquired with any such collections or other proceeds (as
such term is defined in the UCC); and

(f) all collections and other proceeds (as defined in the UCC) of any of the
foregoing Related Rights that are or were received by the applicable Originator
on or after the Cut-Off Date, including, without limitation, all funds which
either are received by the applicable Originator, the SPV or the servicer from
or on behalf of the Obligors in payment of any amounts owed (including, without
limitation, invoice price, finance charges, interest and all other charges) in
respect of any of the Receivables or are applied to such amounts owed by the
Obligors (including, without limitation, any insurance payments that the
applicable Originator, the SPV or the servicer applies in the ordinary course of
its business to amounts owed in respect of any of the Receivables, and net
proceeds of sale or other disposition of repossessed goods or other collateral
or property of the Obligors in respect of any of the Receivables or any other
parties directly or indirectly liable for payment of such Receivables);

 

6



--------------------------------------------------------------------------------

provided, however, that notwithstanding anything to the contrary set forth in
this definition of “Related Rights”, none of the Debt Collateral shall
constitute any portion of the “Related Rights”.

“Second Lien Collateral Agent” has the meaning specified in the introductory
paragraph to this Agreement and shall include any other Person that becomes a
Second Lien Collateral Agent pursuant to a Debt Agent Joinder Agreement and, in
each case, their successors and assigns so long as such successors and assigns
have executed and delivered a Debt Agent Joinder Agreement.

“Second Lien Collateral Document” has the same meaning as the defined term
“Second Lien Security Documents” as defined in the Notes Security Agreement.

“Second Lien Debt Collateral” means all assets, property and interests in
property (other than Securitization Assets) now or hereafter acquired by any
Notes Party in or upon which a security interest, lien or mortgage is granted by
such Notes Party to the Second Lien Collateral Agent, on behalf of the Notes
Parties, under any Debt Collateral Document including proceeds thereof. For the
avoidance of doubt, “Second Lien Debt Collateral” shall include Seller’s
Retained Interest, any amounts payable to any Notes Parties by the SPV pursuant
to the term of the Purchase and Sale Agreement and any equity interests in the
SPV pledged to benefit the Notes Parties, but shall not include any of the
Securitization Assets.

“Second Lien Debt Documents” has the meaning specified in the Notes Security
Agreement.

“Second Lien Notes Indenture” has the meaning specified in the Background
statements to this Agreement.

“Second Lien Obligations” has the same meaning as the defined term “Secured
Obligations” set forth in the Notes Security Agreement.

“Second Lien Secured Parties” has the same meaning as the defined term “Secured
Parties” as defined in the Notes Security Agreement.

“Securitization Assets” means (a) all Receivables, (b) all Related Rights, in
each case of clauses (a) and (b), solely to the extent transferred, assigned,
contributed or pledged or purported to be transferred, assigned, contributed or
pledged by any of the Originators pursuant to the Purchase and Sale Agreement
(as in effect as of the date hereof) that existed and was owing to such
Originator either (i) at the closing of the Originator’s business on the Cut-Off
Date or (ii) at any time from and including the Cut-Off Date to but excluding
the Purchase and Sale Termination Date, (c) all of the SPV’s rights, interests
and claims (but none of the obligations) under the Purchase and Sale Agreement
and the other Transaction Documents, (d) all of interest of the SPV in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), the sale of which gave rise
to such Receivable, (e)

 

7



--------------------------------------------------------------------------------

all of the SPV’s rights, interests and claims under the related Contracts and
all guaranties, indemnities, insurance and other agreements (including the
related Contract) or arrangements of whatever character from time to time
supporting or securing payment of such Receivable or otherwise relating to such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, (f) all other personal and fixture property or assets of the SPV of
every kind and nature including, without limitation, all goods (including
inventory, equipment and any accessions thereto), instruments (including
promissory notes), documents, accounts, chattel paper (whether tangible or
electronic), deposit accounts, securities accounts, securities entitlements,
letter-of-credit rights, commercial tort claims, securities and all other
investment property, supporting obligations, money, any other contract rights or
rights to the payment of money, insurance claims and proceeds, and all general
intangibles (including all payment intangibles) (each as defined in the UCC),
(g) the LC Collateral Account (as defined in the Receivables Financing
Agreement) and all amounts on deposit therein, and (h) all proceeds of, and all
amounts to the extent received or receivable by the SPV under any or all of, the
foregoing.

“Seller’s Retained Interest” means the debt or equity interests held by any
Originator or Foresight in the SPV to which the Receivables and Related Rights
have been transferred, including any such debt or equity received as
consideration for or as a portion of the purchase price for the Receivables and
Related Rights transferred, or any other instrument through which any Originator
or Foresight has rights to or receives distributions in respect of any residual
or excess interest in the Receivables and Related Rights.

“SPV” has the meaning specified in the introductory paragraph to this Agreement.

“Third Lien Collateral Agent” means the Person appointed by the Third Lien
Secured Parties from time to time to hold the Third Lien Debt Collateral for the
benefit of the Third Lien Secured Parties and that becomes a party to this
Agreement pursuant to a Debt Agent Joinder Agreement.

“Third Lien Collateral Document” any collateral agreement, security agreement,
mortgage, deed of trust or other instrument or document executed and delivered
by any Third Lien Debt Party for purposes of providing collateral security for
any Third Lien Obligation.

“Third Lien Debt Collateral” means all assets, property and interests in
property (other than Securitization Assets) now or hereafter acquired by any
Third Lien Debt Party in or upon which a security interest, lien or mortgage is
granted by such Third Lien Debt Party to the Third Lien Collateral Agent, on
behalf of the Third Lien Secured Parties, under any Third Lien Collateral
Document including proceeds thereof. For the avoidance of doubt, “Third Lien
Debt Collateral” shall include Seller’s Retained Interest, any amounts payable
to Third Lien Debt Parties by the SPV pursuant to the term of the Purchase and
Sale Agreement and any equity interests in the SPV pledged to benefit Third Lien
Secured Parties, but shall not include any of the Securitization Assets.

“Third Lien Debt Documents” means the agreements entered into by the Third Lien
Debt Parties evidencing the Third Lien Obligations of the Third Lien Debt
Parties.

 

8



--------------------------------------------------------------------------------

“Third Lien Debt Parties” means the Foresight Credit Parties party to any Third
Lien Debt Documents.

“Third Lien Obligations” means all obligations of the Third Lien Debt Parties
under the Third Lien Debt Documents.

“Third Lien Secured Parties” means the Third Lien Collateral Agent, any named
representative under the Third Lien Debt Documents and any Person owed any of
the Third Lien Obligations.

“Transaction Document” has the meaning specified in the Receivables Financing
Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

2. Release of Collateral. (a) Notwithstanding any provision of the UCC, any
other applicable law or decision or any Debt Document, each Debt Agent, on
behalf of its Related Debt Secured Parties, hereby confirms its release of any
liens or security interests of any kind whatsoever which such Debt Agent, or any
trustee or agent acting on behalf of such Debt Agent, may now or hereafter hold
for the benefit of itself or its Related Debt Secured Parties in any
Securitization Assets, it being understood and agreed that each Debt Agent,
either for the benefit of itself or its Related Debt Secured Parties, shall have
no liens, security interests or rights to or in any Securitization Assets or any
proceeds of any property or interests in property that constitute Securitization
Assets (it being understood and agreed that each Debt Agent, for the benefit of
its Related Debt Secured Parties, has a lien on the applicable Seller’s Retained
Interest and all proceeds thereof including in the equity interest in the SPV
owned, directly or indirectly, by Foresight). For the avoidance of doubt, and
without limiting the foregoing release, each Debt Agent, on behalf of itself and
its Related Debt Secured Parties, hereby agrees that (i) it shall not have, and
hereby releases, any interest, right, lien or security interest of any kind
whatsoever in the proceeds of any inventory of any Originator or the SPV, the
sale or financing of which gave rise to a Receivable that constitutes a
Securitization Asset and (ii) upon the sale or purported sale or other transfer
of an interest in any such inventory referred to in the immediately preceding
clause (i), any interest, right, lien or security interest of any kind
whatsoever acquired by any Debt Agent, for the benefit of itself or its Related
Debt Secured Parties, in such inventory and proceeds thereof shall automatically
and without further action cease and be released and such Debt Agent, either for
the benefit of itself or its Related Debt Secured Parties, shall have no
interest, right, lien or security interest of any kind whatsoever therein. Each
Debt Agent agrees to execute and deliver to the Receivables Agent, from time to
time upon the reasonable request of the Receivables Agent, such UCC partial
release statements and other documents and instruments, and do such other acts
and things, as the Receivables Agent may reasonably request (in each case at the
sole expense of the applicable Debt Parties) in order to evidence the release
provided for in this Section 2(a); provided, however, that failure to execute
and deliver any such partial release statements, documents or instruments, or to
do such acts and things, shall not affect or impair the release provided for in
this Section 2(a); provided, further that to the extent that any Debt Agent
deems (in its sole discretion) any such action to require an exercise of its
discretion, such Debt Agent shall not be required to

 

9



--------------------------------------------------------------------------------

execute or deliver any such statements, documents, instruments or undertake any
such other acts or things unless so instructed by its Related Debt Secured
Parties in accordance with the terms of the applicable Debt Document. The
release set forth in this Section 2(a) is applicable irrespective of the order
of creation, attachment or perfection of any such liens or security interests or
any priority, interest or right that might otherwise be available to the Debt
Agents under any applicable Debt Document or any other agreement, contract,
document, instrument or applicable law and notwithstanding any representation or
warranty of any Debt Secured Party to the contrary in the applicable Debt
Document. Nothing in this Section 2(a) shall require any Debt Agent to take any
action which it believes, in good faith, may prejudice its ability to realize
the value of, or to otherwise protect, its interests (and the interests of the
parties for which it acts).

(b) Notwithstanding any provision of the UCC, any other applicable law or
decision or any Transaction Document, the Receivables Agent, on behalf of itself
and the Receivables Lenders, hereby releases any liens and security interests of
any kind whatsoever which the Receivables Agent, or any trustee or agent acting
on behalf of the Receivables Agent may now or hereafter hold for the benefit of
itself or the Receivables Lenders in any Debt Collateral, it being understood
and agreed that the Receivables Agent, either for the benefit of itself or the
Receivables Lenders, shall have no liens, security interests or rights to or in
any Debt Collateral or any proceeds of any property or interests in property
that constitute Debt Collateral. The Receivables Agent agrees to execute and
deliver to the applicable Debt Agent, from time to time upon the reasonable
request of such Debt Agent, such UCC partial release statements and other
documents and instruments, and do such other acts and things, as such Debt Agent
may reasonably request (in each case at the sole expense of the applicable Debt
Parties) in order to evidence the release provided for in this Section 2(b);
provided, however, that failure to execute and deliver any such partial release
statements, documents or instruments, or to do such acts and things, shall not
affect or impair the release provided for in this Section 2(b). The release set
forth in this Section 2(b) is applicable irrespective of the order of creation,
attachment or perfection of any such liens or security interests or any
priority, interest or right that might otherwise be available to the Receivables
Agent under the Receivables Financing Agreement or any other agreement,
contract, document, instrument or applicable law and notwithstanding any
representation or warranty of any Originator or the SPV to the contrary in any
Transaction Document.

3. Separation of Collateral.

(a) Each Debt Agent hereby agrees, following any enforcement action by or on
behalf of its Related Debt Secured Parties against any Debt Collateral,
to notify the Receivables Agent of such enforcement action and hold in trust for
the benefit of the Receivables Agent and to promptly return (with appropriate
endorsements, if applicable) to the Receivables Agent any funds or other
property which constitute Securitization Assets that are identified as such in
writing by the Receivables Agent or any other Debt Agent or that such Debt
Agent has actual knowledge is a Securitization Asset. For purposes of
maintaining the perfection of the Receivables Agent’s interests therein, the
Receivables Agent hereby appoints each Debt Agent as its bailee with respect to
such Securitization Assets, and each Debt Agent hereby accepts such appointment.

 

10



--------------------------------------------------------------------------------

(b) The Receivables Agent hereby agrees to hold in trust for the benefit of the
Debt Agents and to promptly return (with appropriate endorsements, if
applicable) to the Debt Agents any funds or other property which constitute Debt
Collateral; provided, however, that the Receivables Agent shall have no
obligation to return any such funds or other property to (i) the Second Lien
Collateral Agent until the Receivables Agent has received written confirmation
from the First Lien Agent or the Second Lien Agent that all First Lien
Obligations have been paid in full and the Receivables Agent is authorized to
turn over funds and other property to the Second Lien Collateral Agent hereunder
and (ii) the Third Lien Collateral Agent until the Receivables Agent has
received written confirmation from the First Lien Agent and the Second Lien
Collateral Agent that all First Lien Obligations and Second Lien Obligations
have been paid in full and the Receivables Agent is authorized to turn over
funds and other property to the Third Lien Collateral Agent hereunder. For
purposes of maintaining the perfection of each Debt Agent’s interests therein,
each Debt Agent hereby appoints the Receivables Agent as its bailee with respect
to such Debt Collateral, and the Receivables Agent hereby accepts such
appointment.

(c) All payments made by an Obligor that is obligated to make payment with
respect to both Securitization Assets and Debt Collateral shall be applied
against the Securitization Assets or the Debt Collateral as designated by such
Obligor. In the absence of such designation and the inability of Foresight or
its applicable subsidiary, using reasonable efforts, to identify such payment as
constituting Securitization Assets or Debt Collateral, each Debt Agent and the
Receivables Agent agree to share the proceeds of such payment proportionately
according to their respective interests. Nothing in this Section 3(c) shall
limit the rights and obligations of any Debt Agent and the Receivables Agent
under Sections 3(a) and 3(b).

(d) No Debt Agent, either for itself or on behalf of any other Related Debt
Secured Party, shall have any right to take any action with respect to the
Securitization Assets, whether by judicial or non-judicial foreclosure,
notification to any account debtors, or otherwise, in each case, prior to the
Final Payout Date.

(e) The Receivables Agent, either for itself or on behalf of any Receivables
Lender, shall not have any right to take any action with respect to the Debt
Collateral, whether by judicial or non-judicial foreclosure or otherwise.

(f) In the event that any of the Securitization Assets become commingled with
any Debt Collateral, then each Debt Agent and the Receivables Agent shall, in
good faith, cooperate with each other to separate the Securitization Assets from
such Debt Collateral; provided, however, that in the case of any assets, if such
separation is not possible, the parties hereto agree to share the proceeds of
such property proportionately according to the respective interests of the Debt
Agents (and their Related Debt Secured Parties) and the Receivables Agent;
provided, further, that each party shall bear its own out-of-pocket costs and
expenses incurred to effect such separation and/or sharing (including, without
limitation, fees and expenses of auditors and attorneys) to the extent that such
costs and expenses are not reimbursed or otherwise borne by the SPV, the
Originators and/or the Debt Parties (it being understood that nothing in this
Agreement shall limit the obligation of the SPV, the Originators and/or the Debt
Parties to make such reimbursement or bear such costs and expenses in accordance
with the terms of the Debt Documents and the Transaction Documents); and
provided, further, that this Section 3(f) shall not

 

11



--------------------------------------------------------------------------------

require any party to this Agreement to take any action which it believes, in
good faith, may prejudice its ability to realize the value of, or to otherwise
protect, its interests (and the interests of the parties for which it acts).

(g) Nothing in this Agreement will be deemed to require the Receivables Agent or
any Debt Agent to (i) proceed against certain property securing the Borrower
Obligations or the Obligations, respectively, prior to proceeding against other
property securing the same or (ii) marshal the Securitization Assets or the Debt
Collateral, respectively, upon the enforcement of the Receivables Agent’s or any
Debt Agent’s remedies under the Transaction Documents or Debt Documents, as
applicable.

4. Additional Agreements with the First Lien Agent. The First Lien Agent, on
behalf of itself and the other First Lien Secured Parties, hereby agrees,
represents and warrants, on behalf of itself and its successors and assigns as
follows:

(a) The First Lien Agent, either for itself or on behalf of the other First Lien
Secured Parties, shall not (i) challenge the transfers of Securitization Assets
from any Originator to the SPV, whether on the grounds that such transfers were
disguised financings or fraudulent conveyances or otherwise or (ii) assert that
any of Foresight, any Originator and the SPV should be substantively
consolidated.

(b) Notwithstanding any prior termination of this Agreement, the First Lien
Agent, either for itself or on behalf of the other First Lien Secured Parties,
shall not, with respect to the SPV, institute or join any other Person in
instituting any proceeding seeking the liquidation, reorganization, debt
arrangement, dissolution, winding up, or composition or readjustment of debts of
the SPV, the appointment of a trustee, receiver, custodian, liquidator,
assignee, sequestrator or the like for the SPV or all or substantially all of
the SPV’s assets, or any similar action with respect to the SPV under any law
relating to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of debts, so long as any Borrower Obligations shall be outstanding or
there shall not have lapsed one year plus one day since the Final Payout Date.

(c) The First Lien Agent, on behalf of the First Lien Secured Parties, hereby
acknowledges that (i) the SPV is a separate legal entity from Foresight and the
Originators, with its own creditors, and (ii) the SPV is not, directly or
indirectly (as a guarantor or otherwise), liable for or otherwise obligated with
respect to the Obligations or any other obligations under any First Lien Debt
Document (it being understood and agreed that the First Lien Agent, for the
benefit of the First Lien Secured Parties, has a lien on the Seller’s Retained
Interest and all proceeds thereof including on the equity interest in the SPV
owned, directly or indirectly, by Foresight (not including any of the
Securitization Assets)).

(d) The First Lien Agent agrees that it will not enforce its lien, either for
itself or on behalf of the other First Lien Secured Parties, with respect to the
capital stock or other equity interests of the SPV, whether by judicial or
non-judicial foreclosure or otherwise, unless and until the Final Payout Date,
it being understood and agreed that the First Lien Agent may at any time sell or
transfer the Seller’s Retained Interest (including the capital stock or other
equity interests of the SPV) to another Person so long as such Person agrees to
be bound by the terms set forth in this Agreement.

 

12



--------------------------------------------------------------------------------

(e) The First Lien Agent hereby confirms that it has been directed by the First
Lien Secured Parties pursuant to the terms of the First Lien Debt Documents to
execute and deliver this Agreement.

5. Additional Agreements with the Second Lien Collateral Agent. The Second Lien
Collateral Agent, on behalf of itself and the other Second Lien Secured Parties,
hereby agrees as follows:

(a) The Second Lien Collateral Agent, either for itself or on behalf of the
other Second Lien Secured Parties, shall not (i) challenge the transfers of
Securitization Assets from any Originator to the SPV, whether on the grounds
that such transfers were disguised financings or fraudulent conveyances or
otherwise or (ii) assert that any of Foresight, any Originator and the SPV
should be substantively consolidated.

(b) Notwithstanding any prior termination of this Agreement, the Second Lien
Collateral Agent, either for itself or on behalf of the other Second Lien
Secured Parties, shall not, with respect to the SPV, institute or join any other
person or entity in instituting any proceeding seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of the SPV, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for the SPV or all or
substantially all of the SPV’s assets, or any similar action with respect to the
SPV under any law relating to bankruptcy, insolvency, reorganization, winding up
or composition or adjustment of debts, so long as any Borrower Obligations shall
be outstanding or there shall not have lapsed one year plus one day since the
Final Payout Date.

(c) The Second Lien Collateral Agent, on behalf of the Second Lien Secured
Parties, hereby acknowledges that (i) the SPV is a separate legal entity from
Foresight and the Originators, with its own creditors, and (ii) the SPV is not,
directly or indirectly (as a guarantor or otherwise), liable for or otherwise
obligated with respect to the Second Lien Obligations or any other obligations
under any Second Lien Debt Document (it being understood and agreed that the
Second Lien Collateral Agent, for the benefit of the Second Lien Secured
Parties, has a lien on the Seller’s Retained Interest and all proceeds thereof
including on the equity interest in the SPV owned, directly or indirectly, by
Foresight (not including any of the Securitization Assets)).

(d) The Second Lien Collateral Agent agrees that it will not enforce its lien,
either for itself or on behalf of the other Second Lien Secured Parties, with
respect to the capital stock or other equity interests of the SPV, whether by
judicial or non-judicial foreclosure or otherwise, unless and until the Final
Payout Date, it being understood and agreed that the Second Lien Collateral
Agent may at any time sell or transfer the Seller’s Retained Interest (including
the capital stock or other equity interests of the SPV) to another Person so
long as such Person agrees to be bound by the terms set forth in this Agreement.

(e) The Second Lien Collateral Agent hereby confirms that it has been directed
by the Second Lien Secured Parties pursuant to the terms of the Second Lien Debt
Documents to execute and deliver this Agreement.

 

13



--------------------------------------------------------------------------------

6. Additional Agreements with the Third Lien Collateral Agent. The Third Lien
Collateral Agent, on behalf of itself and the other Third Lien Secured Parties,
hereby agrees as follows:

(a) The Third Lien Collateral Agent, either for itself or on behalf of the other
Third Lien Secured Parties, shall not (i) challenge the transfers of
Securitization Assets from any Originator to the SPV, whether on the grounds
that such transfers were disguised financings or fraudulent conveyances or
otherwise or (ii) assert that any of Foresight, any Originator and the SPV
should be substantively consolidated.

(b) Notwithstanding any prior termination of this Agreement, the Third Lien
Collateral Agent, either for itself or on behalf of the other Third Lien Secured
Parties, shall not, with respect to the SPV, institute or join any other person
or entity in instituting any proceeding seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of the SPV, the appointment of a trustee, receiver, custodian, liquidator,
assignee, sequestrator or the like for the SPV or all or substantially all of
the SPV’s assets, or any similar action with respect to the SPV under any law
relating to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of debts, so long as any Borrower Obligations shall be outstanding or
there shall not have lapsed one year plus one day since the Final Payout Date.

(c) The Third Lien Collateral Agent, on behalf of the Third Lien Secured
Parties, hereby acknowledges that (i) the SPV is a separate legal entity from
Foresight and the Originators, with its own creditors, and (ii) the SPV is not,
directly or indirectly (as a guarantor or otherwise), liable for or otherwise
obligated with respect to the Third Lien Obligations or any other obligations
under any Third Lien Debt Document (it being understood and agreed that the
Third Lien Collateral Agent, for the benefit of the Third Lien Secured Parties,
has a lien on the Seller’s Retained Interest and all proceeds thereof including
on the equity interest in the SPV owned, directly or indirectly, by Foresight
(not including any of the Securitization Assets)).

(d) The Third Lien Collateral Agent agrees that it will not enforce its lien,
either for itself or on behalf of the other Third Lien Secured Parties, with
respect to the capital stock or other equity interests of the SPV, whether by
judicial or non-judicial foreclosure or otherwise, unless and until the Final
Payout Date, it being understood and agreed that the Third Lien Collateral Agent
may at any time sell or transfer the Seller’s Retained Interest (including the
capital stock or other equity interests of the SPV) to another Person so long as
such Person agrees to be bound by the terms set forth in this Agreement.

7. The Third Lien Collateral Agent hereby confirms that it has been directed by
the Third Lien Secured Parties pursuant to the terms of the Third Lien Debt
Documents to execute and deliver this Agreement.

8. Additional Agreements of Receivables Agent. The Receivables Agent, on behalf
of itself and the Receivables Lenders, agrees, represents and warrants as
follows:

(a) The Receivables Agent, either for itself or on behalf of the Receivables
Lenders, shall not (i) challenge the transfers of (A) the First Lien Debt
Collateral from the Loan

 

14



--------------------------------------------------------------------------------

Parties to the First Lien Agent, (B) the Second Lien Debt Collateral from the
Notes Parties to the Second Lien Collateral Agent or (C) the Third Lien Debt
Collateral from the Third Lien Debt Parties to the Third Lien Collateral Agent,
whether on the grounds that such transfers were fraudulent conveyances or
otherwise, or (ii) assert that any of the Debt Parties and the SPV should be
substantively consolidated.

(b) The Receivables Agent, on behalf of the Receivables Lenders, hereby
acknowledges that (i) the Debt Parties are separate legal entities from SPV,
with their own creditors and (ii) the Loan Parties are not, directly or
indirectly (as a guarantor or otherwise), liable for or otherwise obligated with
respect to the Borrower Obligations, other than to the extent set forth in that
certain Performance Guaranty, dated January 13, 2015, as such agreement is in
effect as of the date hereof.

(c) The Receivables Agent hereby confirms that it has been directed by the
Receivables Lenders pursuant to the terms of the Receivables Facility to execute
and deliver this Agreement.

9. Reliance; Effectiveness; Limitation on Liability.

(a) Each of Foresight, each Originator, the SPV, the Receivables Agent, each
Receivables Lender, each Debt Agent and each Related Debt Secured Party (each by
their acceptance of the benefits hereof) may rely on this Agreement as if such
Person were a party hereto. The Receivables Agent shall be entitled to rely
conclusively on the power and authority of each Debt Agent to act on behalf of
all of its respective Related Debt Secured Parties. Each Debt Agent shall be
entitled to rely on the power and authority of the Receivables Agent to act on
behalf of all of the Receivables Lenders.

(b) This Agreement shall remain in effect until, and automatically terminate
upon, the earlier of (i) the date on which Borrower Obligations have been fully
and indefeasibly paid in cash and the Receivables Financing Agreement has been
terminated or (ii) the date on which (A) the First Lien Obligations have been
fully and indefeasibly paid in cash and the commitments under the Credit
Agreement shall have been terminated, (B) the Second Lien Obligations have been
fully and indefeasibly paid in cash and (C) the Third Lien Obligations have been
fully and indefeasibly paid in cash. Furthermore, this Agreement shall remain in
full force and effect notwithstanding the filing of a petition for relief by or
against Foresight, any Originator, the SPV or any Debt Party under the
Bankruptcy Code, or any liquidation, reorganization, debt arrangement,
dissolution, winding up, or composition or readjustment of debts of Foresight,
any Originator, the SPV or any Debt Party, the appointment of a trustee,
receiver, custodian, liquidator, assignee, sequestrator or the like for
Foresight, any Originator, the SPV or any Debt Party or all or substantially all
of the assets of Foresight, any Originator, the SPV or any Debt Party, or any
similar action with respect to Foresight, any Originator, the SPV or any Debt
Party under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debt and all references herein to Foresight,
any Originator, the SPV or any Debt Party shall be deemed to apply to a
debtor-in-possession, trustee, receiver, custodian, liquidator, assignee,
sequestrator for such party, and this Agreement shall apply with full force and
effect with respect to all Securitization Assets acquired by Foresight, any
Originator, the SPV or any Debt Party, or Borrower Obligations or Obligations
incurred, in each case, subsequent to the date of said petition or other
proceeding.

 

15



--------------------------------------------------------------------------------

(c) Except as provided in this Agreement, the Receivables Agent shall have no
liability to any Debt Secured Party and no Debt Agent shall have any liability
to the Receivables Agent or the Receivables Lenders, in each case, except for
liability arising from the gross negligence or willful misconduct of such party
or its representatives as determined in a final non-appealable judgment of a
court of competent jurisdiction.

10. Miscellaneous.

(a) Additional Originators may be added as parties to this Agreement upon
execution by such Person of a joinder agreement and with the prior written
consent of Foresight, the Debt Agents and the Receivables Agent.

(b) No delay upon the part of any party to this Agreement in the exercise of any
right, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise by any such party of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy. No waiver, amendment or other modification of, or consent with respect
to, any provision of this Agreement shall be effective unless the same shall be
in writing and shall be signed by the Debt Agents and the Receivables Agent.
Notwithstanding the foregoing, without the consent of the Debt Agents or the
Receivables Agent, any Debt Agent may become a party hereto by execution and
delivery of a Debt Agent Joinder Agreement substantially in the form of Exhibit
A hereto and upon such execution and delivery, such Debt Agent and its Related
Debt Secured Parties and Obligations of the Debt Document for which such Debt
Agent is acting shall be subject to the terms hereof.

(c) This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.

(d) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

(e) This Agreement is solely for the benefit of, and shall inure to the benefit
of, each of the Receivables Agent, the Debt Agents, all Receivables Lenders, all
other Debt Secured Parties and their respective successors and assigns, and
shall be binding upon the Receivables Agent, the Debt Agents and in each case
their respective successors and assigns and no other Person (including, without
limitation, Foresight, any Originator, the SPV or any Debt Party) shall have any
right, benefit, priority or interest hereunder.

(f) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County, Borough of Manhattan, and
of the United States District Court

 

16



--------------------------------------------------------------------------------

of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each such party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each such party agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any Debt
Agent or the Receivables Agent may otherwise have to bring any action or
proceeding against Foresight, the SPV, any Originator or any Debt Party or its
properties in the courts of any jurisdiction.

(g) All notices required to be given hereunder shall be given by telephone
promptly, confirmed in writing by facsimile, and shall be effective when
received at the address for the recipient as set forth beneath on Schedule II
hereof. Any party may change its address for notice by written notice to the
other parties hereto.

(h) In the event that any First Lien Secured Party or First Lien Secured Parties
refund or refinance any of the indebtedness evidenced or created by or related
to the Credit Agreement, the terms “Credit Agreement”, “Loan Documents”, “Loan
Party”, “Obligations”, “Collateral Documents”, “Default”, “Event of Default” and
the like shall refer mutatis mutandis to the agreements and instruments in favor
of such First Lien Secured Party or First Lien Secured Parties and to the
related definitions contained therein.

(i) Foresight and each Originator hereby acknowledge and agree that
Section 10.04 of the Credit Agreement and Section 7.7 of the Collateral Trust
Agreement are incorporated herein mutatis mutandis.

(j) Each Debt Agent acknowledges and agrees that this Agreement is subject to
the terms and conditions of that certain Intercreditor Agreement (Notes) (as
defined in the Credit Agreement).

(k) The headings in this Agreement are for the purpose of reference only and
shall not limit or define the meaning hereof.

(Signature Pages Follow)

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the following entities have caused this Agreement to be
executed and delivered as of the day first above written.

 

PNC BANK, NATIONAL ASSOCIATION, as Receivables Agent By:  

/s/ Michael A. Brown

  Name:   Michael A. Brown   Title:   Senior Vice President

 

[Signature Page to Intercreditor Agreement (Securitization)]



--------------------------------------------------------------------------------

CITIBANK, N.A., as First Lien Agent By:  

/s/ Dave R. Groncher

  Name:   Dave R. Groncher   Title:   Vice President

 

[Signature Page to Intercreditor Agreement (Securitization)]



--------------------------------------------------------------------------------

WILMINGTON SAVINGS FUND SOCIETY, FSB, as Second Lien Collateral Agent By:  

/s/ Geoffrey J. Lewis

  Name:   Geoffrey J. Lewis   Title:   Vice President

 

[Signature Page to Intercreditor Agreement (Securitization)]



--------------------------------------------------------------------------------

FORESIGHT ENERGY LLC By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   President & Chief Executive Officer

 

WILLIAMSON ENERGY LLC By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   President & Chief Executive Officer

 

SUGAR CAMP ENERGY LLC By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   President & Chief Executive Officer

 

HILLSBORO ENERGY LLC By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   President & Chief Executive Officer

 

MACOUPIN ENERGY LLC By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   President & Chief Executive Officer

 

[Signature Page to Intercreditor Agreement (Securitization)]



--------------------------------------------------------------------------------

FORESIGHT COAL SALES LLC By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   President & Chief Executive Officer

 

Acknowledged and Consented to: FORESIGHT RECEIVABLES LLC By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   President & Chief Executive Officer

 

[Signature Page to Intercreditor Agreement (Securitization)]



--------------------------------------------------------------------------------

SCHEDULE I

ORIGINATORS

1. WILLIAMSON ENERGY LLC

2. SUGAR CAMP ENERGY LLC

3. HILLSBORO ENERGY LLC

4. MACOUPIN ENERGY LLC

5. FORESIGHT COAL SALES LLC



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE INFORMATION

 

RECEIVABLES AGENT:       Address for Notices:    PNC Bank, National Association
   The Tower at PNC Plaza    300 Fifth Avenue    Pittsburgh, PA 15222   
Attention: Asset Backed Finance    Facsimile: 412-705-1225    Email:
ABFAdmin@pnc.com    robyn.reeher@pnc.com FIRST LIEN AGENT:       Address for
Notices:    Citibank, N.A.    Citi Global Loans Agency    1615 Brett Road    New
Castle, DE 19720    Attention: Christopher Delduca    Telephone: 302-323-3125   
Facsimile: 212-994-0961    Email: christopher.delduca@citi.com    Citibank, N.A.
   Citi - ICG / Global Banking    227 West Monroe Street, 25th Floor    Chicago,
IL 60606    Attention: Louis B. Virgo, Vice President    Telephone: 312-876-3277
   Facsimile: 312-205-0210    Email: louis.virgo@citi.com COLLATERAL AGENT:   
   Address for Notices:    Wilmington Savings Fund Society, FSB    500 Delaware
Avenue, 11th Floor    Wilmington, Delaware 19801    Attention: Geoff Lewis   
Facsimile: 302-421-9137    Email: glewis@wsfsbank.com



--------------------------------------------------------------------------------

FORESIGHT ENERGY LLC:      

Address for Notices:

One Metropolitan Square

211 North Broadway, Suite 2600

St. Louis, MO 63102

Attention: Rashda Buttar

Telephone: 314-932-6103



--------------------------------------------------------------------------------

ORIGINATORS:

1. WILLIAMSON ENERGY LLC

2. SUGAR CAMP ENERGY LLC

3. HILLSBORO ENERGY LLC

4. MACOUPIN ENERGY LLC

5. FORESIGHT COAL SALES LLC

Address for Notices:

One Metropolitan Square

211 North Broadway, Suite 2600

St. Louis, MO 63102

Attention: Rashda Buttar

Telephone: 314-932-6103



--------------------------------------------------------------------------------

Exhibit A

Form of Debt Agent Joinder Agreement

Reference is made to the INTERCREDITOR AGREEMENT (SECURITIZATION) dated as of
August 30, 2016 (the “Intercreditor Agreement”), among Citibank, N.A., a
national banking association, as administrative agent under the Credit Agreement
defined therein (in such capacity, the “First Lien Agent”), Wilmington Savings
Fund Society, FSB, as collateral agent under the Notes Security Agreement
defined therein (in such capacity, the “Second Lien Collateral Agent”), the
Third Lien Collateral Agent to the extent a party hereto (as defined therein
and, together with the First Lien Agent and the Second Lien Collateral Agent,
the “Debt Agents”), Foresight Energy LLC, a Delaware limited liability company,
as borrower under the Credit Agreement defined therein and as a grantor under
the Notes Security Agreement defined therein (“Foresight”), each of the entities
from time to time listed on Schedule I thereto (collectively, the “Originators”
and each an “Originator”), Foresight Receivables LLC, a Delaware limited
liability company and a wholly owned subsidiary of Foresight (the “SPV”), and
PNC Bank, National Association, a national banking association, as
administrative agent under the Receivables Financing Agreement defined therein
(in such capacity, the “Receivables Agent”).

A. Capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Intercreditor Agreement.

B. This Joinder Agreement (the “Joinder Agreement”) is being executed and
delivered as a condition precedent to the debt for which the undersigned is
acting as representative being entitled to the rights and obligations under the
Intercreditor Agreement.

SECTION 1. Joinder. The undersigned, [                    ], a
[                    ], (the “New Secured Party”) as [trustee] [collateral
trustee] [administrative agent] [collateral agent] [Hedge Bank] [Cash Management
Bank] [Secured Commodity Swap Counterparty] under that certain [describe
applicable indenture, credit agreement or other document governing the
applicable Secured Obligations] (the “New Debt Document”) hereby:

(a) becomes a [First][Second][Third] [Collateral] Agent on behalf of the
[First][Second][Third] Lien Secured Parties party to the New Debt Document
pursuant to which it has been appointed agent to represent such
[First][Second][Third] Lien Secured Parties and has been authorized to become a
party to the Intercreditor Agreement on behalf of such [First][Second][Third]
Lien Secured Parties for all purposes of the Intercreditor Areement on the terms
set forth therein, and to be bound by the terms of the Intercreditor Agreement
as fully as if the undersigned had executed and delivered the Intercreditor
Agreement as of the date thereof as a [First][Second][Third] Lien [Collateral]
Agent; and

(b) agrees that its address for receiving notices pursuant to the Intercreditor
Agreement shall be as follows:

[Address]



--------------------------------------------------------------------------------

SECTION 2. Undertakings. The New Secured Party hereby acknowledges, agrees and
confirms that, by its execution of this Agreement:

(a) the New Secured Party will be deemed to be a party to the Intercreditor
Agreement, and, from and after the date hereof, shall have all of the
obligations of a [[First][Second][Third] Lien [Collateral] Agent thereunder as
if it had executed the Intercreditor Agreement and the New Debt Document shall
be deemed a [First][Second][Third] Lien Debt Document under the Intercreditor
Agreement and all [Obligations] (as defined in the New Debt Document) of the
[Credit Parties] (as defined in the New Debt Document) thereunder shall be
[First][Second][Third] Lien Obligations for all purposes thereof and the New
Secured Party hereby ratifies, as of the date hereof, and accedes to and agrees
to be bound by, all of the terms, provisions and conditions applicable to the
[[First][Second][Third] Lien [Collateral] Agent contained in the Intercreditor
Agreement;

(b) to the extent the New Secured Party is an agent or trustee for one or more
Debt Secured Parties, the New Secured Party acknowledges that it has the
authority to bind such Debt Secured Parties to the Intercreditor Agreement and
such Debt Secured Parties are hereby bound by the terms and conditions of the
Intercreditor Agreement applicable to the [First][Second][Third] Lien Secured
Parties and Debt Secured Parties.

SECTION 3. Full Force and Effect of Intercreditor Agreement. Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.

SECTION 4. Counterparts. This Joinder Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission or other electronic method
shall be as effective as delivery of a manually signed counterpart of this
Joinder Agreement.

SECTION 5. Invalidity. In case any one or more of the provisions contained in
this Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, no party hereto shall be required to comply with such provision for so
long as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 6. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 10(g) of the Intercreditor Agreement and
Schedule II to the Intercreditor Agreement shall be deemed modified by the
addition of the New Secured Party’s notice information provided in Section
(1)(b) above.

SECTION 7. Expenses. Foresight agrees to reimburse each of the Debt Secured
Parties for its reasonable out-of-pocket expenses in connection with this
Joinder Agreement, including the



--------------------------------------------------------------------------------

reasonable fees, other charges and disbursements of counsel for such Debt
Secured Parties as required by the applicable First Lien Debt Documents, Second
Lien Debt Documents or Third Lien Debt Documents.

SECTION 8. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signatures on following pages.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers or representatives as of [            ],
20[    ].

 

    [insert name of New Secured Party], as [specify     capacity in which New
Secured Party is     executing/joining Intercreditor Agreement] By:  

 

Name:  

 

Title:  

 

The Receivables Agent hereby acknowledges receipt of this Joinder Agreement:

 

PNC BANK, NATIONAL ASSOCIATION

as Receivables Agent

By:  

 

Name:  

 

Title:  

 

The First Lien Agent hereby acknowledges receipt of this Joinder Agreement:

 

CITIBANK, N.A.

as First Lien Collateral Agent

By:  

 

Name:  

 

Title:  

 

The Second Lien Collateral Agent hereby acknowledges receipt of this Joinder
Agreement:

 

WILMINGTON SAVINGS FUND SOCIETY, FSB

as Second Lien Collateral Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[The Third Lien Collateral Agent hereby acknowledges receipt of this Joinder
Agreement:

 

[                    ]

as Third Lien Collateral Agent

By:  

 

Name:  

 

Title:  

 

Acknowledged and Agreed to by:

 

FORESIGHT ENERGY LLC

By:  

 

Name:  

 

Title:  

 

WILLIAMSON ENERGY LLC By:  

 

Name:  

 

Title:  

 

SUGAR CAMP ENERGY LLC By:  

 

Name:  

 

Title:  

 

HILLSBORO ENERGY LLC By:  

 

Name:  

 

Title:  

 

MACOUPIN ENERGY LLC By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

FORESIGHT COAL SALES LLC By:  

 

Name:  

 

Title:  

 

FORESIGHT RECEIVABLES LLC By:  

 

Name:  

 

Title:  

 